Case 3:17-cv-01124-MMA-WVG Document 97-1 Filed 08/05/19 PageID.1720 Page 1 of 15



    1    James T. Ryan, Esq. (SBN 210515)
    2    JAMES T. RYAN, P.C.
         1110 Glenville Dr. # 307
    3    Los Angeles, California 90035
    4    Tel: 310.990.2889
         Email: jr@jamestryan.com
    5
    6    For Plaintiff LA JOLLA SPA MD, INC.
    7
    8                         UNITED STATES DISTRICT COURT
    9                        SOUTHERN DISTRICT OF CALIFORNIA
   10
         LA JOLLA SPA MD INC.,               CASE NO. 17-cv-1124-MMA (WVG)
   11
   12          Plaintiff,                    RESPONSE TO SEPARATE
                             vs.             STATEMENT OF FACTS SUBMITTED
   13                                        IN CONNECTION WITH OPPOSITION
         AVIDAS PHARMACEUTICALS,             TO MOTION FOR DISMISSAL UNDER
   14    LLC, a limited liability company;   F.R.C.P. 12(b)(1) AND 12(b)(6), OR IN
         and DOES 1 through 10 inclusive,    THE ALTERNATIVE, FOR SUMMARY
   15                                        JUDGMENT UNDER F.R.C.P. 56
   16          Defendants.
                                             Judge: Hon. Michael M. Anello
   17                                        Date: August 19, 2019
                                             Time: 2:30 p.m.
   18                                        Courtroom: 3D
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                             1
Case 3:17-cv-01124-MMA-WVG Document 97-1 Filed 08/05/19 PageID.1721 Page 2 of 15



    1              Plaintiff La Jolla Spa MD, Inc. hereby responds to the purported undisputed
    2   facts submitted by Defendant Avidas Pharmaceuticals, LLC and provides additional
    3   undisputed material facts in support of Plaintiff’s Opposition.1
    4
    5       Defendant’s Fact/Evidence                     Plaintiff’s Response/Objection
    6       1. The Sales and Distribution                 DISPUTED. The Sales and Distribution
    7            Agreement, attached to the TAC as        Agreement is “by and between York-
    8            Exhibit 1, is between York-Goldman Goldman Enterprises, Inc. and La Jolla
    9            Enterprises, Inc. and Avidas             Spa MD, with a principal place of
   10            Pharmaceuticals.                         business at 7630 Fay Avenue, La Jolla,
   11       Evidence: TAC, ECF No. 87, Ex. 1,             CA (hereinafter referred to as “YGE”),
   12       Sales and Distribution Agreement, at p.       and Avidas Pharmaceuticals, LLC.”
   13       1.
   14                                                     Evidence: Third Amended Complaint
   15                                                     (“TAC”), Ex. 1 (Sales and Distribution
   16                                                     Agreement, at first paragraph) (Doc
   17                                                     No. 87).
   18       2. The Sales and Distribution                 DISPUTED. The Sales and
   19            Agreement shows that York-               Distribution Agreement defines “YGE”
   20            Goldman Enterprises (“YGE”) was          as “York-Goldman Enterprises, Inc.
   21            the owner of the Inventory conveyed and La Jolla Spa MD.” York-Goldman
   22            pursuant to that agreement.              Enterprises, Inc. and La Jolla Spa MD,
   23       Evidence: Id.                                 which are jointly defined as “YGE,”
   24                                                     owned the inventory conveyed pursuant
   25                                                     to the Sales and Distribution
   26
   27
        1
         Defendant neglected to number its facts, so, for ease of reference, Plaintiff has
   28   numbered the facts in the same order presented by Defendant.

                                                      2
Case 3:17-cv-01124-MMA-WVG Document 97-1 Filed 08/05/19 PageID.1722 Page 3 of 15



    1
                                                        Agreement.
    2
                                                        Evidence: TAC, Ex. 1 (Sales and
    3
                                                        Distribution Agreement, at first
    4
                                                        paragraph) (Doc No. 87).
    5
        3. Avidas purchased the Inventory with DISPUTED. The Sales and
    6
           free and clear title from YGE.               Distribution Agreement defines “YGE”
    7
        Evidence: Id.                                   as “York-Goldman Enterprises, Inc.
    8
                                                        and La Jolla Spa MD.” York-Goldman
    9
                                                        Enterprises, Inc. and La Jolla Spa MD,
   10
                                                        which are jointly defined as “YGE,”
   11
                                                        owned the inventory conveyed pursuant
   12
                                                        to the Sales and Distribution
   13
                                                        Agreement.
   14
   15
                                                        Evidence: TAC, Ex. 1 (Sales and
   16
                                                        Distribution Agreement, at first
   17
                                                        paragraph) (Doc No. 87).
   18
        4. YGE represented and warranted to             DISPUTED. The Sales and
   19
           Avidas in the agreement that it had          Distribution Agreement defines “YGE”
   20
           the complete authority to enter this         as “York-Goldman Enterprises, Inc.
   21
           Agreement and that upon delivery of and La Jolla Spa MD.” York-Goldman
   22
           the Inventory to Avidas, Avidas              Enterprises, Inc. and La Jolla Spa MD,
   23
           shall receive good and marketable            which are jointly defined as “YGE,”
   24
           title to the Inventory, free and clear       owned the inventory conveyed pursuant
   25
           of all security interests, liens, or         to the Sales and Distribution
   26
           other encumbrances of any kind or            Agreement.
   27
           character.
   28

                                                    3
Case 3:17-cv-01124-MMA-WVG Document 97-1 Filed 08/05/19 PageID.1723 Page 4 of 15



    1
        Evidence: Id.                                   Evidence: TAC, Ex. 1 (Sales and
    2
                                                        Distribution Agreement, at first
    3
                                                        paragraph) (Doc No. 87).
    4
        5. The Inventory was delivered to               UNDISPUTED that the inventory
    5
           Avidas and Avidas received good,             specified in the Sales and Distribution
    6
           free and clear title.                        Agreement was delivered to Avidas and
    7
        Evidence: Id.                                   that Avidas received good, free and
    8
                                                        clear title to the inventory from York-
    9
                                                        Goldman Enterprises, Inc. and La Jolla
   10
                                                        Spa MD.
   11
   12
                                                        Evidence: TAC, Ex. 1 (Sales and
   13
                                                        Distribution Agreement, at first
   14
                                                        paragraph) (Doc No. 87).
   15
        6. LaJolla is an “affiliated company”           UNDISPUTED that La Jolla Spa is an
   16
           and has nothing to do with the sale          “affiliated company” of York-Goldman
   17
           of the Inventory and transfer of title       Enterprises, Inc.
   18
           for the Inventory by YGE to Avidas.
   19
        Evidence: Id.                                   DISPUTED that La Jolla Spa has
   20
                                                        “nothing to do” with the sale of the
   21
                                                        inventory and transfer of title to
   22
                                                        Avidas. The Sales and Distribution
   23
                                                        Agreement is “by and between York-
   24
                                                        Goldman Enterprises, Inc. and La Jolla
   25
                                                        Spa MD, with a principal place of
   26
                                                        business at 7630 Fay Avenue, La Jolla,
   27
                                                        CA (hereinafter referred to as “YGE”),
   28

                                                    4
Case 3:17-cv-01124-MMA-WVG Document 97-1 Filed 08/05/19 PageID.1724 Page 5 of 15



    1
                                                       and Avidas Pharmaceuticals, LLC.”
    2
    3
                                                       Evidence: TAC, Ex. 1 (Sales and
    4
                                                       Distribution Agreement, at first
    5
                                                       paragraph) (Doc No. 87).
    6
        7. Plaintiff LaJolla was not a signatory       DISPUTED. The Sales and Distribution
    7
           to the Sales and Distribution               Agreement is “by and between York-
    8
           Agreement.                                  Goldman Enterprises, Inc. and La Jolla
    9
        Evidence: Id.                                  Spa MD, with a principal place of
   10
                                                       business at 7630 Fay Avenue, La Jolla,
   11
                                                       CA (hereinafter referred to as “YGE”),
   12
                                                       and Avidas Pharmaceuticals, LLC.”
   13
                                                       The agreement was signed by Receiver
   14
                                                       M. Daniel Close on behalf of both
   15
                                                       York-Goldman Enterprises, Inc. and La
   16
                                                       Jolla Spa MD under the defined term
   17
                                                       “YGE”.
   18
   19
                                                       Evidence: TAC, Ex. 1 (Sales and
   20
                                                       Distribution Agreement, at first
   21
                                                       paragraph) (Doc No. 87).
   22
   23
                                                       FURTHER DISPUTED. Avidas
   24
                                                       entered into the Sales and Distribution
   25
                                                       Agreement with La Jolla Spa MD, Inc.
   26
   27
                                                       Evidence: Declaration of James T.
   28

                                                   5
Case 3:17-cv-01124-MMA-WVG Document 97-1 Filed 08/05/19 PageID.1725 Page 6 of 15



    1
                                                       Ryan (Ryan Decl.), Ex. 1 (Deposition
    2
                                                       of Avidas, 32:18-33:8; 35:9-15; 38:3-6;
    3
                                                       43:17-23; 49:13-24; 210:19-211:6);
    4
                                                       Avidas’ Opp. to Motion for Leave to
    5
                                                       File a Third Amended Complaint, at
    6
                                                       4:12-17, 5:3-4, 6:12-14 (Doc. No. 47);
    7
                                                       Avidas’ Answer to Third Amended
    8
                                                       Complaint, at 1:14-19 (Doc. No. 90).
    9
        8. Avidas shall pay YGE a royalty of           UNDISPUTED that Avidas was
   10
           8% of Avidas’s Profit on its sales of       contractually obligated to, inter alia,
   11
           such Inventory.                             pay a royalty of 8% of Avidas’ Profit
   12
        Evidence: Id.                                  on its sales of the inventory it received
   13
                                                       pursuant to Paragraph 3.f of the Sales
   14
                                                       and Distribution Agreement.
   15
   16
                                                       DISPUTED that the royalty payment
   17
                                                       was supposed to be made to York-
   18
                                                       Goldman Enterprises, Inc. The Sales
   19
                                                       and Distribution Agreement defines
   20
                                                       “YGE” as “York-Goldman Enterprises,
   21
                                                       Inc. and La Jolla Spa MD.”
   22
   23
                                                       Evidence: TAC, Ex. 1 (Sales and
   24
                                                       Distribution Agreement, at first
   25
                                                       paragraph) (Doc No. 87).
   26
   27
                                                       FURTHER DISPUTED because in
   28

                                                   6
Case 3:17-cv-01124-MMA-WVG Document 97-1 Filed 08/05/19 PageID.1726 Page 7 of 15



    1
                                                  addition to payment of an 8% royalty,
    2
                                                  Avidas was supposed to pay La Jolla
    3
                                                  Spa for the cost of the inventory.
    4
    5
                                                  Evidence: TAC, Ex. 1 (Sales and
    6
                                                  Distribution Agreement, at 3.b, 3.c. &
    7
                                                  3.f.) (Doc No. 87).
    8
        9. Avidas paid all such royalties.        DISPUTED for multiple reasons. First,
    9
         Evidence: Ex. J to Chovanes              the evidence offered in support of the
   10
         Declar. ISO SJ Motion at A_001001;       fact cannot be presented in a form that
   11
         A_001003 to A_001066.                    would be admissible in evidence. See
   12
                                                  Evidentiary Objections No. 1.
   13
   14
                                                  Second, it is unclear what “such
   15
                                                  royalties” are intended to describe. In
   16
                                                  addition to payment of an 8% royalty,
   17
                                                  Avidas was supposed to pay La Jolla
   18
                                                  Spa for the cost of the inventory.
   19
   20
                                                  Evidence: TAC, Ex. 1 (Sales and
   21
                                                  Distribution Agreement, at 3.b., 3.c. &
   22
                                                  3.f) (Doc No. 87).
   23
   24
                                                  Third, Avidas did not pay any money to
   25
                                                  La Jolla Spa when it sold inventory to
   26
                                                  SciDerma Medical, LLC in August
   27
                                                  2010.
   28

                                              7
Case 3:17-cv-01124-MMA-WVG Document 97-1 Filed 08/05/19 PageID.1727 Page 8 of 15



    1
    2
                                                      Evidence: Ryan Decl., Ex. 1
    3
                                                      (Deposition of Avidas, 102:21-106:11;
    4
                                                      112:9-21; 200:13-23; 201:21-204:14);
    5
                                                      Ryan Decl., Ex. 2 (Deposition of
    6
                                                      Avidas, Ex. 56 [Inventory and License
    7
                                                      Agreement, pp. 1, 3-4]); Ryan Decl.,
    8
                                                      Ex. 3 (Deposition of Avidas, Ex. 61 at
    9
                                                      p. A_1042); Declaration of Robert
   10
                                                      Taylor (Report of Robert A. Taylor
   11
                                                      dated May 20, 2019, pp. 3-6).
   12
        10. YGE is recorded as having                 UNDISPUTED and irrelevant.
   13
           “Suspended” status in the California
   14
           Business Records maintained by the
   15
           Secretary of State.
   16
        Evidence: Ex. A to Chovanes Declar.
   17
        ISO MTD
   18
         Plaintiff’s Additional Material Facts        Defendant’s Response
   19
        11. The Sales and Distribution
   20
           Agreement is “by and between
   21
           York-Goldman Enterprises, Inc. and
   22
           La Jolla Spa MD, with a principal
   23
           place of business at 7630 Fay
   24
           Avenue, La Jolla, CA (hereinafter
   25
           referred to as “YGE”), and Avidas
   26
           Pharmaceuticals, LLC.”
   27
   28

                                                  8
Case 3:17-cv-01124-MMA-WVG Document 97-1 Filed 08/05/19 PageID.1728 Page 9 of 15



    1
        Evidence: TAC, Ex. 1 (Sales and
    2
        Distribution Agreement, at first
    3
        paragraph) (Doc No. 87).
    4
        12. The Sales and Distribution
    5
           Agreement defines “YGE” as
    6
           “York-Goldman Enterprises, Inc.
    7
           and La Jolla Spa MD.”
    8
    9
        Evidence: TAC, Ex. 1 (Sales and
   10
        Distribution Agreement, at first
   11
        paragraph) (Doc No. 87).
   12
        13. Avidas entered into the Sales and
   13
           Distribution Agreement with La
   14
           Jolla Spa MD, Inc.
   15
   16
        Evidence: Ryan Decl., Ex. 1
   17
        (Deposition of Avidas, 32:18-33:8;
   18
        35:9-15; 38:3-6; 43:17-23; 49:13-24;
   19
        210:19-211:6); Avidas’ Opp. to Motion
   20
        for Leave to File a Third Amended
   21
        Complaint, at 4:12-17, 5:3-4, 6:12-14
   22
        (Doc. No. 47); Avidas’ Answer to Third
   23
        Amended Complaint, at 1:14-19 (Doc.
   24
        No. 90).
   25
        14. When Avidas did pay some
   26
           royalties for Vitaphenol sales, it paid
   27
           those royalties to La Jolla Spa, not
   28

                                                     9
Case 3:17-cv-01124-MMA-WVG Document 97-1 Filed 08/05/19 PageID.1729 Page 10 of 15



    1
            York-Goldman Enterprises, Inc.
    2
    3
         Evidence: Avidas’ Motion for
    4
         Summary Judgment at 15:6 (“royalties
    5
         were duly paid by Avidas to LaJolla on
    6
         the units”) & 16:16-17 (“royalties were
    7
         duly paid by Avidas to LaJolla on the
    8
         units”).
    9
         15. Avidas sold about 26,969 units of
   10
            Vitaphenol product to SciDerma
   11
            Medical LLC in or about August
   12
            2010.
   13
   14
         Evidence: Avidas’ Motion for
   15
         Summary Judgment, 14:16-22;
   16
         Declaration of Julie Chovanes ISO SJ
   17
         Motion, Ex. L; Ryan Decl., Ex. 1
   18
         (Deposition of Avidas, 108:11-19,
   19
         173:6-15).
   20
         16. Avidas was contractually obligated
   21
            to pay the cost of each item of
   22
            inventory and a royalty of 8% of
   23
            Avidas’ Profit on its sales of the
   24
            Vitaphenol inventory.
   25
   26
         Evidence: TAC, Ex. 1 (Sales and
   27
         Distribution Agreement, at 3.b., 3.c. &
   28

                                                   10
Case 3:17-cv-01124-MMA-WVG Document 97-1 Filed 08/05/19 PageID.1730 Page 11 of 15



    1
         3.f.) (Doc No. 87).
    2
         17. Avidas did not pay La Jolla Spa for
    3
            the cost of each item of inventory or
    4
            a royalty of 8% when Avidas sold its
    5
            Vitaphenol inventory to SciDerma
    6
            Medical LLC in August 2010.
    7
    8
         Evidence: Ryan Decl., Ex. 1
    9
         (Deposition of Avidas, 102:21-106:11;
   10
         112:9-21; 200:13-23; 201:21-204:14);
   11
         Ryan Decl., Ex. 2 (Deposition of
   12
         Avidas, Ex. 56 [Inventory and License
   13
         Agreement, pp. 1, 3-4]); Ryan Decl.,
   14
         Ex. 3 (Deposition of Avidas, Ex. 61 at
   15
         p. A_1042); Declaration of Robert
   16
         Taylor (Report of Robert A. Taylor
   17
         dated May 20, 2019, pp. 3-6).
   18
         18. La Jolla Spa suffered damages by
   19
            Avidas’ failure to pay money owed
   20
            to La Jolla Spa when it sold its
   21
            Vitaphenol inventory to SciDerma
   22
            Medical, LLC in August 2010.
   23
   24
         Evidence: Declaration of Robert Taylor
   25
         (Report of Robert A. Taylor dated May
   26
         20, 2019, pp. 3-6).
   27
   28

                                                    11
Case 3:17-cv-01124-MMA-WVG Document 97-1 Filed 08/05/19 PageID.1731 Page 12 of 15



    1
         19. Paragraph 4.c. of the Sales and
    2
            Distribution Agreement states:
    3
            “Avidas may terminate this
    4
            Agreement early upon sixty days
    5
            prior written notice in the event it
    6
            determines in its sole discretion that
    7
            continuation of its efforts to promote
    8
            and sell the Inventory is no longer in
    9
            its best business interest.”
   10
   11
         Evidence: TAC, Ex. 1 (Sales and
   12
         Distribution Agreement, at 4.c.) (Doc
   13
         No. 87).
   14
         20. By letter dated May 8, 2014, Avidas
   15
            gave sixty days’ notice to La Jolla
   16
            Spa (not York-Goldman Enterprises,
   17
            Inc.) that it had decided it was no
   18
            longer in the best interest of Avidas
   19
            to promote and sell Vitaphenol and
   20
            was terminating the agreement
   21
            effective July 11, 2014.
   22
   23
         Evidence: Declaration of Julie
   24
         Chovanes ISO SJ Motion, Ex. O.
   25
         21. Avidas and its licensee, SciDerma
   26
            Medical LLC, continued efforts to
   27
            sell Vitaphenol products in
   28

                                                     12
Case 3:17-cv-01124-MMA-WVG Document 97-1 Filed 08/05/19 PageID.1732 Page 13 of 15



    1
            inventory after July 11, 2014.
    2
    3
         Evidence: Ryan Decl., Ex. 10 (Email
    4
         from Margaret Gardner (President of
    5
         Avidas) to Joe Kuchta dated July 18,
    6
         2014 discussing “inventory sell off”);
    7
         Ryan Decl., Ex. 11 (Email from
    8
         Margaret Gardner (President of Avidas)
    9
         to Joe Kuchta dated July 24, 2014);
   10
         Ryan Decl., Ex. 1 (Avidas Depo.,
   11
         253:14-254:13).
   12
         22. The e-commerce website used to
   13
            sell Vitaphenol products
   14
            (vitaphenol.americommerce.com)
   15
            was operational until in or about
   16
            June 2017.
   17
   18
         Evidence: Ryan Decl., Ex. 9 (EPI May
   19
         16, 2017 request to cancel website)
   20
         23. Sales of Vitaphenol products
   21
            occurred after July 11, 2014.
   22
   23
         Evidence: Ryan Decl., Ex. 8
   24
         (Deposition of Craig Langbo on behalf
   25
         of EPI Printers, Inc., 4:20-25, 6:15-18,
   26
         8:4-15, 9:14-21, 18:13-20, 20:19-21:19,
   27
         37:12-38:3, 51:22-52:9.)
   28

                                                    13
Case 3:17-cv-01124-MMA-WVG Document 97-1 Filed 08/05/19 PageID.1733 Page 14 of 15



    1
         24. Paragraph 4.g of the Sales and
    2
            Distribution Agreement states: “In
    3
            the event of termination in whole or
    4
            in respect of any product, Avidas
    5
            shall return all unsold Inventory to
    6
            YGE or unsold Inventory of
    7
            terminated product(s) (SKUs) if the
    8
            Agreement is terminated in respect
    9
            of fewer than all products.”
   10
   11
         Evidence: TAC, Ex. 1 (Sales and
   12
         Distribution Agreement, at ¶4.g.) (Doc
   13
         No. 87).
   14
         25. Avidas did not return the remaining
   15
            unsold Vitaphenol inventory to La
   16
            Jolla Spa after May 8, 2014.
   17
   18
         Evidence: Declaration of Peter J. Pfund,
   19
         ¶¶ 2-7, Ex. 1 (La Jolla Spa’s Request
   20
         for Admission No. 6) & Ex. 2 (Avidas’
   21
         untimely response to Request for
   22
         Admission No. 6); Ryan Decl., Ex. 10
   23
         (Email from Margaret Gardner
   24
         (President of Avidas) to Joe Kuchta
   25
         dated July 18, 2014 discussing
   26
         “inventory sell off”); Ryan Decl., Ex.
   27
         11 (Email from Margaret Gardner
   28

                                                    14
Case 3:17-cv-01124-MMA-WVG Document 97-1 Filed 08/05/19 PageID.1734 Page 15 of 15



    1
         (President of Avidas) to Joe Kuchta
    2
         dated July 24, 2014); Ryan Decl., Ex. 1
    3
         (Avidas Depo., 253:14-254:13, 262:8-
    4
         12, 263:19-264:11).
    5
         26. Avidas breached Paragraph 4.g of
    6
            the Sales and Distribution
    7
            Agreement by not returning all
    8
            unsold inventory of Vitaphenol
    9
            products to La Jolla Spa MD, Inc.
   10
            after May 8, 2014.
   11
   12
         Evidence: Ryan Decl., ¶¶6-9 & Exs. 6
   13
         & 7.
   14
         27. La Jolla Spa suffered damages
   15
            when Avidas did not return, and
   16
            instead allowed for the destruction
   17
            of, existing inventory after Avidas
   18
            purported to terminate the
   19
            agreements with La Jolla Spa.
   20
   21
         Evidence: Declaration of Robert Taylor
   22
         (Report of Robert A. Taylor dated May
   23
         20, 2019 at pp. 7-10).
   24
   25   Dated: August 5, 2019                           JAMES T. RYAN, P.C.
   26
                                                  By s/ James T. Ryan
   27
                                                     James T. Ryan, Attorney for Plaintiff
   28

                                                   15
